Citation Nr: 1820410	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active air service from September 1955 to May 1976.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran has had a combined rating of at least 70 percent with one disability rated at 40 percent or better.

2. The Veteran's service-connected disabilities did not render him unable to obtain and maintain gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unable to work as a result of his service-connected disabilities.  Specifically, the Veteran reported that he was unable to stand for more than 10 minutes and he could not perform sedentary work as he was nearly, totally deaf.   

For the entire period on appeal, the Veteran has had a combined rating of at least 70 percent, with a single disability rated at least 40 percent.  Therefore, the Board finds that the Veteran has met the schedular criteria for assignment of a TDIU for the entire period on appeal.  

Review of the record shows that the Veteran was previously employed as an insurance salesman.  He last worked in 2001, at which time he reported that he retired.  He reported that he was now unable to work as a result of his service-connected disabilities, to include his bilateral hearing loss disability.  The Veteran reported that he had a high school education.  

A review of the record shows that in July 2015, the Veteran was afforded VA examinations for several disabilities.  At the July 2015 VA back examination, the examiner noted that the Veteran's disability impacted his ability to work.  However, the examiner stated that the Veteran's back did not keep him from "doing anything."  Rather, the Veteran remained active in spite of any back pain he experienced.   

At his July 2015 VA audiology evaluation, the Veteran reported that without his hearing aids, he was unable to hear much of anything.  He reported that even with his hearing aids, he still experienced difficulty hearing in noisy environments.  He reported that at times his tinnitus became so severe that he was unable to concentrate.  

At the July 2015 VA stomach disability examination, the examiner noted that the Veteran's disability impacted his ability to work.  Specifically, the examiner noted that during flare-ups, the Veteran was not able to golf.  

At the July 2015 heart disability VA examination, the examiner noted that the Veteran's disability impacted his ability to work.  The examiner specifically noted that the Veteran would be unable to handle working an 8 hour day anymore as he got short of breath easily, even when walking.  The Veteran was also noted to become light headed when bending over.   

At the July 2015 VA hypertension and thyroid examinations, the examiner noted that those disabilities did not impact the Veteran's ability to work.  

A VA medical opinion was also obtained in July 2015.  At that time, the VA examiner opined that it was less likely as not that the Veteran was unable to work as a result of his service-connected disabilities.  In this regard, the examiner noted that the Veteran did not retire in 2001 as a result of his disabilities, and he was still able to do everything he wanted to.  The examiner noted that the Veteran still played golf, even though he could no longer walk the course and needed to use a cart instead.  The examiner noted that the Veteran would be able to perform in a sedentary job, but not one that involved heavy physical labor.  The examiner noted that his prior work as an insurance salesman did not require physical work and therefore, should not pose difficulty for him to perform.  

Based on the subjective report of the Veteran and the objective findings in the various medical evidence of record, the Board finds that the Veteran's service-connected disabilities do not impact his ability to function in an occupational setting.  They do not result in any physical limitations that prevent him from working.  Rather, the Veteran is noted to still golf regularly, and that he is "still able to do mostly everything he wants to do."  Further, the Veteran was previously employed in a sedentary type job that does not require physical labor, and is thus not precluded from securing and following another sedentary type job.  The Board acknowledges the Veteran's statements regarding his inability to stand for more than 10 minutes; however, that limitation would not preclude sedentary type employment.  Also, the Board acknowledges the Veteran's statements that he could not perform sedentary employment as he is nearly, totally deaf; however, the Board notes that at his July 2015 VA audiology evaluation, the Veteran himself reported that he was able to hear, with some difficulty in noisy environments, when he wore his hearing aids.  Therefore, that limitation would not preclude the Veteran from performing sedentary employment in a variety of occupational settings.   

Accordingly, in light of the Veteran's occupational background and the limitations described, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of his various service-connected disabilities.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to a TDIU is denied. 



____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


